Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 23-27 and 29-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2018/0310376 Al, hereinafter "Huang").
Regarding claim 21, Huang discloses a control circuit for an LED drive circuit, the control circuit comprising a bus voltage adjustment circuit configured to adjust a direct current bus voltage that is generated by a rectification circuit in order to make the direct current bus voltage approximate to a driving voltage of an LED load when a silicon-controlled rectifier dimmer is controlled to conduct ([0022]: The rectifier circuit can convert alternating current voltage to direct current voltage. Constant current control circuit CON can integrate an LED load and regulate a load current flowing through the LED load through transistor Q. In addition, load current sampling signal Ref1 can be sampled by resistor R2 coupled in series with transistor Q and fed back to error amplifier EA. Error amplifier EA can achieve constant current control for transistor Q according to load current reference signal Ref1 and load current sampling signal Ref1. Bleed resistor R1 can connect between DC bus voltage BUS and ground for drawing a leakage current of silicon-controlled dimmer TRIAC, in order to prevent DC bus voltage VBUS from varying with the AC input voltage due to the leakage current, and to prevent a voltage difference on silicon-controlled dimmer TRIAC from being reduced. In this way, delay of the turn-on operation of the silicon-controlled dimmer can be avoided and dimming with full brightness can also be achieved; 
the direct current bus voltage is adjusted according to a reference voltage ([0024]: LED driver A may further include a diode coupled to DC bus voltage and a filter capacitor coupled in parallel with an LED load. Silicon-controlled dimmer TRIAC can connect between rectifier circuit 4' and an AC input terminal for chopping an input alternating current voltage. Rectifier circuit 4' can convert alternating current voltage to direct current voltage. Constant current control circuit 3' can coupled in series with the LED load, and a load current flowing through the LED load can be substantially constant and controllable by controlling transistor Q2 to operate in a linear region. Constant current control circuit may include transistor Q2 and error amplifier EA2 for controlling transistor Q2. [0025]: Error amplifier EA can achieve constant current control for transistor Q according to load current reference signal Ref1 and load current sampling signal Ref1.); and 
b) the reference voltage is generated in accordance with a conduction angle signal of the silicon-controlled rectifier dimmer ([0032]: DC bus voltage may also be greater than predetermined load driving voltage VLED when silicon-controlled dimmer TRIAC is turned on at the maximum conduction angle of silicon-controlled dimmer TRIAC, such that the LED load can be immediately turned on after silicon-controlled dimmer TRIAC is turned on; [0022]: Error amplifier EA can achieve constant current control for transistor Q according to load current reference signal Ref1 and load current sampling signal Ref1. Bleed resistor R1 can connect between DC bus voltage BUS and ground for drawing a leakage current of silicon-controlled dimmer TRIAC, in order to prevent DC bus voltage VBUS from varying with the AC input voltage due to the leakage current, and to prevent a voltage difference on silicon-controlled dimmer TRIAC from being reduced).  

Regarding claim 23, Huang discloses the control circuit of claim 22, wherein the reference voltage is greater than 0 when the conduction angle signal is greater than the angle threshold ([0034]: when DC bus voltage VBUS is increased to threshold REF2, and can control switch S to be turned off when DC bus voltage VBUS is decreased to threshold REF1. For example, threshold REF2 is greater than threshold REF1, and threshold REF1 is not zero). 

Regarding claim 24, Huang discloses the control circuit of claim 21, wherein the bus voltage adjustment circuit is configured to increase the direct current bus voltage when a conduction angle signal of the silicon-controlled rectifier dimmer is greater than an angle threshold ([0019]).  

Regarding claim 25, Huang discloses the control circuit of claim 21, wherein the bus voltage adjustment circuit configured to perform at least one of: 
a) adjust the direct current bus voltage in order to make an absolute value of a difference between the driving voltage of the LED load and the direct current bus voltage when the silicon-controlled rectifier dimmer is turned on is within a predetermined range ([0032]); and 
 

Regarding claim 26, Huang discloses the control circuit of claim 21, wherein the bus voltage adjustment circuit comprises: a) a bleeder circuit configured to receive an output signal of the rectification circuit ([0022]); and b) a control circuit configured to control a bleeder current of the bleeder circuit to adjust the direct current bus voltage in accordance with a reference voltage that represents a conduction angle signal of the silicon-controlled rectifier dimmer when the conduction angle signal is greater than an angle threshold ([0022]).  

Regarding claim 27, Huang discloses the control circuit of claim 22, wherein the control circuit is configured to: a) control the reference voltage in accordance with the conduction angle signal when the conduction angle signal is greater than the angle threshold ([0019]); and b) control the reference voltage to be a predetermined value when the conduction angle signal is less than the angle threshold ([0048]).  
 
Regarding claim 29, Huang discloses the control circuit of claim 22, wherein the control circuit is configured to detect atPage 4 of 8Attorney Ref.: SILG2018PO1C1US least one of the direct current bus voltage, and a drive current of the LED load, in order to acquire the conduction angle signal ([0022], [0028]).  

Regarding claim 30, Huang discloses the control circuit of claim 29, wherein the control circuit comprises a detection circuit configured to acquire the conduction angle signal by performing at least one of: 
a) when the control circuit detects the direct current bus voltage, acquire a signal for indicating a time period from a time when the direct current bus voltage rises to a voltage greater than a first threshold to a time when the direct current bus voltage decreases to a voltage less than a second threshold ([0023], [0027]); and 
b) when the control circuit detects drive current of the LED load, acquire a signal for indicating a time period during which the drive current is continuously greater than a third threshold ([0033]-[0034]).  

Regarding claim 31, Huang discloses a dimmable LED drive circuit, comprising the control circuit of claim 21, and further comprising a linear drive circuit configured to control a drive current flowing through the LED load, wherein the rectification circuit is coupled to the silicon-controlled rectifier dimmer ([0043]).  



Regarding claim 33, Huang discloses the method of claim 32, wherein: 
a) the direct current bus voltage is adjusted according to a reference voltage ([0024]: LED driver A may further include a diode coupled to DC bus voltage and a filter capacitor coupled in parallel with an LED load. Silicon-controlled dimmer TRIAC can connect between rectifier circuit 4' and an AC input terminal for chopping an input alternating current voltage. Rectifier circuit 4' can convert alternating current voltage to direct current voltage. Constant current control circuit 3' can coupled in series with the LED load, and a load current flowing through the LED load can be substantially constant and controllable by controlling transistor Q2 to operate in a linear region. Constant current control circuit 3' may include transistor Q2 and error amplifier EA2 for controlling transistor Q2. [0025]: Error amplifier EA can achieve constant current control for transistor Q according to load current reference signal Ref1 and load current sampling signal Ref1.); and 
b) the reference voltage is generated in accordance with an conduction angle signal of the silicon-controlled rectifier dimmer ([0022]: The rectifier circuit can convert alternating current voltage to direct current voltage. Constant current control circuit CON can integrate an LED load and regulate a load current flowing through the LED load through transistor Q. In addition, load current sampling signal Ref1 can be sampled by resistor R2 coupled in series with transistor Q and fed back to error amplifier EA. Error amplifier EA can achieve constant current control for transistor Q according to load current reference signal Ref1 and load current sampling signal Ref1. Bleed resistor R1 can connect between DC bus voltage BUS and ground for drawing a leakage current of silicon-controlled dimmer TRIAC, in order to prevent DC bus voltage VBUS from varying with the AC input voltage due to the leakage current, and to prevent a voltage difference on silicon-controlled dimmer TRIAC from being reduced. In this way, delay of the turn-on operation of the silicon-controlled dimmer can be avoided and dimming with full brightness can also be achieved).  
.  
Regarding claim 34, Huang discloses the method of claim 33, wherein the reference voltage is greater than 0 when the conduction angle signal is greater than the angle threshold ([0034]: when DC bus voltage VBUS is increased to threshold REF2, and can control switch S to be turned off when DC bus voltage VBUS is decreased to threshold REF1. For example, threshold REF2 is greater than threshold REF1, and threshold REF1 is not zero). 

 

Regarding claim 36, Huang discloses the method of claim 32, further comprising, when a conduction angle signal of the silicon-controlled rectifier dimmer is greater than an angle threshold, increasing the direct current bus voltage such that the direct current bus voltage when the silicon-controlled rectifier dimmer is turned on is not less than the driving voltage of the LED load ([0019]).  

Regarding claim 37, Huang discloses the method of claim 32, further comprising adjusting a reference voltage based on a conduction angle signal of the silicon-controlled rectifier dimmer, wherein the reference voltage represents a desired value of the direct current bus voltage ([0020]). 
 
Regarding claim 38, Huang discloses the method of claim 37, further comprising adjusting the reference voltage such that the direct current bus voltage when the silicon-controlled rectifier dimmer is turned on is not less than the driving voltage of the LED load ([0019]).    

Regarding claim 39, Huang discloses the method of claim 33, further comprising: 
a) controlling the reference voltage to change with the conduction angle signal of the silicon-controlled rectifier dimmer when the conduction angle signal is greater than the angle threshold ([0026] and [0025]); and 
b) controlling the reference voltage to be a predetermined value when the conduction angle signal is less than the angle threshold ([0027]).  

Regarding claim 40, Huang discloses the method of claim 33, wherein acquiring the conduction angle signal of the silicon- controlled rectifier dimmer comprises at least one of:  Page 6 of 8Attorney Ref.: SILG2018PO1C1US 
a) detecting the direct current bus voltage to acquire the conduction angle signal of the silicon-controlled rectifier dimmer ([0019]); and 
b) detecting a drive current of the LED load to acquire the conduction angle signal ([0020]).

Allowable Subject Matter
28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive.
	Applicant asserts the claim elements as stated were not disclosed by prior art Huang. 
	The direct current bus voltage is achieved by the load current reference signal. The reference voltage is generated as silicon-controlled dimmer TRIAC is turned on at the maximum conduction angle of silicon-controlled dimmer TRIAC to prevent DC bus voltage VBUS from varying with the AC input voltage due to the leakage current, and to prevent a voltage difference on silicon-controlled dimmer TRIAC from being reduced. Switch S can be controlled to be turned on or turned off by controller 11. In the first mode, controller 11 can control switch S to be alternately turned on and turned off such that DC bus voltage VBUS may vary in a range between threshold REF1 and threshold REF2.
Regarding claim 21, Huang discloses a control circuit for an LED drive circuit, the control circuit comprising a bus voltage adjustment circuit configured to adjust a direct current bus voltage that is generated by a rectification circuit in order to make the direct current bus voltage approximate to a driving voltage of an LED load when a silicon-controlled rectifier dimmer is controlled to conduct ([0022]: The rectifier circuit can convert alternating current voltage to direct current voltage. Constant current control circuit CON can integrate an LED load and regulate a load current flowing through the LED load through transistor Q. In addition, load current sampling signal Ref1 can be sampled by resistor R2 coupled in series with transistor Q and fed back to error amplifier EA. Error amplifier EA can achieve constant current control for transistor Q according to load current reference signal Ref1 and load current sampling signal Ref1. Bleed resistor R1 can connect between DC bus voltage BUS and ground for drawing a leakage current of silicon-controlled dimmer TRIAC, in order to prevent DC bus voltage VBUS from varying with the AC input voltage due to the leakage current, and to prevent a voltage difference 
a) the direct current bus voltage is adjusted according to a reference voltage ([0024]: LED driver A may further include a diode coupled to DC bus voltage and a filter capacitor coupled in parallel with an LED load. Silicon-controlled dimmer TRIAC can connect between rectifier circuit 4' and an AC input terminal for chopping an input alternating current voltage. Rectifier circuit 4' can convert alternating current voltage to direct current voltage. Constant current control circuit 3' can coupled in series with the LED load, and a load current flowing through the LED load can be substantially constant and controllable by controlling transistor Q2 to operate in a linear region. Constant current control circuit may include transistor Q2 and error amplifier EA2 for controlling transistor Q2. [0025]: Error amplifier EA can achieve constant current control for transistor Q according to load current reference signal Ref1 and load current sampling signal Ref1.); and 
b) the reference voltage is generated in accordance with a conduction angle signal of the silicon-controlled rectifier dimmer ([0034]: Switch S can be controlled to be turned on or turned off by controller 11. In the first mode, controller 11 can control switch S to be alternately turned on and turned off such that DC bus voltage VBUS may vary in a range between threshold REF1 and threshold REF2; [0032]: DC bus voltage may also be greater than predetermined load driving voltage VLED when silicon-controlled dimmer TRIAC is turned on at the maximum conduction angle of silicon-controlled dimmer TRIAC, such that the LED load can be immediately turned on after silicon-controlled dimmer TRIAC is turned on; [0022]: Error amplifier EA can achieve constant current control for transistor Q according to load current reference signal Ref1 and load current sampling signal Ref1. Bleed resistor R1 can connect between DC bus voltage BUS and ground for drawing a leakage current of silicon-controlled dimmer TRIAC, in order to prevent DC bus voltage VBUS from varying with the AC input voltage due to the leakage current, and to prevent a voltage difference on silicon-controlled dimmer TRIAC from being reduced).  
	For at least the foregoing reasons, all rejections are maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/MONICA C KING/Primary Examiner, Art Unit 2844            
                                                                                                                                                                                           5/5/2021